DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of the Claims
Claims 35-46 are pending in the application.  Claims 1-34 have been cancelled.  
The amendments to claims 35, 38 and 44, filed on 9/13/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 35-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auguste (US PGPUB 2013/0004683) in view of Emge et al. (US PGPUB 2012/0114942).


Regarding claims 35, 37-38 and 41, Auguste teaches synthetic fibers that have a curved cross-section and are useful in artificial lawns and artificial grass sports fields (Abstract).  Auguste teaches that the fibers have improved aesthetics and mechanical properties and closely simulates natural turf ([0016]).  The circumferential surfaces of the fibers are provided with a wave shaped pattern (Abstract).  
For example, the examiner notes that the filaments can have a cross-section such as that shown in Figure 6, thus comprising a center juncture and first and second wing members arranged in diverging orientation from the center juncture, as claimed. When viewed upside 
The examiner notes that, as can be seen in Fig. 6, each wing member also includes a plurality of legs and leg junctures, wherein, moving from the center juncture to a distal end of each wing member, the minimal cross-sectional widths of the respective legs of the plurality of legs decrease.  The first width of the center juncture (labeled B below) and the minimal cross-sectional width of the legs (L1 to L4) are identified approximately by the examiner as indicated below for the fiber cross-section of the embodiment of Fig. 6 (rotated 180 degrees).  The examiner notes that the Fig. 6 shows a plurality of legs comprising first, second, third and fourth legs with corresponding leg junctures as claimed.  Fig. 6 also shows top face portions that cooperate to define a central concave curve, a first top curve having a convex profile, a second top curve having a concave profile, and a third top curve having a convex profile, as well as bottom face portions that cooperate to define a central convex curve, a first bottom curve having a concave profile, a second bottom curve having a convex profile, and a third bottom curve having a concave profile, as claimed. 


    PNG
    media_image1.png
    194
    388
    media_image1.png
    Greyscale


The examiner notes that Fig. 6 of Auguste can also be seen as showing the claimed limitations “the fourth leg defining the distal end of each wing member,” “wherein the first bottom curve is located generally opposite the first top curve at the first leg juncture,” “wherein the 

However, in the event that Auguste, in the Fig. 6 embodiment relied upon above, is found to not teach these limitations, Auguste teaches (in another embodiment) that the number of antinodes on the convex side or the concave side (i.e., on either the top or bottom of the cross-section) is at least 4 but not more than 30 (see [0026]).  The examiner notes that this range includes wherein there can be 4 antinodes on the convex side, which would correspond to 4 legs on each wing (e.g., note [0048] and Fig. 1c).  August further teaches that, in an embodiment, the wave shaped pattern on a convex side of the curved synthetic fiber has an equal number of antinodes as that on a concave side of the curved synthetic fiber ([0024] and claim 15).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the filament cross-section (e.g., Fig. 6) of Auguste with at least 4 but not more than 30 antinodes on both the concave and convex sides of the filament cross-section (i.e. on the top and bottom of the filament cross-section, wherein 4 antinodes on each of the top and bottom sides would correspond to 4 legs on each wing) in order to tailor the stiffness as needed for particular artificial lawns, as suggested by Auguste (see [0048]; also see [0024] and [0026]).

Auguste does not explicitly disclose wherein the radius of concave curvature of the second top curve is less than the radius of concave curvature of any of the other concave curves of each wing member.
However, Emge teaches a filament for use in an artificial grass field, wherein at least one of a front surface and back surface of the filament includes a plurality of adjacent concave 
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the second top curve of the filament cross-section of Auguste with a radius of concave curvature that is less than the radius of concave curvature of any of the other concave curves of each wing member in order to obtain a fiber shape and geometry that adequately balances a variety of considerations, including fiber durability, weatherability, stiffness and resemblance to natural grass, as suggested by Emge (see [0014]; also see [0005]-[0013], [0024]-[0028], [0052]-[0053] and [0061]-[0062]).


Regarding claim 36, Auguste teaches that the fibers closely simulate natural turf and that the fibers have a decreased risk of worn flat due to splitting of the fibers ([0009], [0016] and [0022]).  
Regarding claim 39, the examiner notes that in Fig. 6 of Auguste, the minimal cross-sectional width of the first leg (marked above as L1) is less than the first width of the center juncture (B).
Regarding claim 40, the examiner notes that in Fig. 6 of Auguste, the central concave curve can be envisioned as being greater than the radius of concave curvature of any of the other concave curves of the wing members.
Regarding claim 42, Auguste remains as applied above, teaching fibers with a wave pattern cross-section which may either be a sickle shaped pattern (as in Fig. 6) or a sine wave 
With regard to the claimed tenacity, elongation, modulus and specific volume properties, the Examiner notes that the fiber cross-section structure of Auguste discussed above is similar to that claimed and described in the instant Specification.  In addition, Auguste teaches that the fibers can be made of the same materials (e.g., polyolefins and polyamides) as those disclosed by Applicant. Thus, it is the position of the office that the disclosed fibers would have the claimed properties, as the properties cannot be separated from the materials.  In the alternative, it would have been obvious to one of ordinary skill in the art to expect that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the Examiner expects the fibers as taught by Auguste in view of Emge to have the claimed properties.
Regarding claims 43-45, Auguste teaches that the fibers are used in an artificial lawn such as an artificial grass sports field ([0064]).  The artificial lawn comprises a backing to which several of the fibers are attached as shown in Figs. 12 and 13 (see also [0064]). 




Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auguste (US PGPUB 2013/0004683) in view of Emge et al. (US PGPUB 2012/0114942), as applied to claim 44 above, further in view of Fink et al. (Patent No. 5,876,827).

Regarding claim 46
Auguste in view of Emge does not explicitly disclose wherein the artificial turf product further includes a backing for the substrate.  
However, Fink et al. (“Fink”) teaches a carpet product, such as grass carpet, that is made from tufted polymer filament yarn integrally fused to the individual yarn filaments of the yarn back loops (Abstract, col. 6 lines 10-29 and Figs. 2a and 2b).  Fink teaches that the carpet product may also include one or more secondary backing layers integrally fused to the carpet precursor by an extruded polymer sheet. (Abstract and col. 12 lines 62-64).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the artificial turf product of Auguste in view of Emge with one or more secondary backing layers in order to provide the flooring product with properties such as flexibility or non-skid character, as suggested by Fink (Abstract, col. 12 lines 62-64, and col. 13 lines 16-21).


Response to Arguments

Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 

Contention (1)
Regarding these contentions, Emge teaches it is contemplated that the concave indentations have different sizes, or, alternatively, the concave indentations may be the same size.  In the examiner’s view, a person having ordinary skill in the art would have applied Emge’s teaching that the concave indentations can have different sizes to Emge’s stated goal of providing shapes and geometry that attempt to balance a variety of considerations, such as fiber durability, weatherability, stiffness and resemblance to natural grass.  For instance, one having ordinary skill in the art would have had a reasonable expectation that the overall curvature of the wing members could be adjusted (particularly decreased) by providing the second top curve of the fiber cross-sections with a smaller concave curvature than any of the other concave curves of each wing member, in order to adjust the balance of properties discussed by Emge.  The examiner notes that applicant has not demonstrated why pursuing the radius of concave curvature requirements recited in independent claim 35 would have been unobvious.

Contention (2): Applicant contends that the Office Action takes the position that it would have been obvious to modify the embodiment of FIG. 6 of Auguste to change (1) the number of nodes and antinodes; (2) the ratio of the number of antinodes on the convex side to the number of antinodes on the concave side; and (3) the shape of the nodes and antinodes from a "sickle" (scalloped) profile to a "sine" profile.  Applicant contends that the Office Action has not articulated a rational basis for making each of the many modifications that would be required to arrive at the claimed invention as a whole.
Regarding these contentions, in the examiner’s view, when Auguste in considered in its entirety, Auguste teaches the claimed limitations.  The examiner notes that Auguste’s Figures are only examples of the invention and are not considered to limit the invention.  Auguste’s written disclosure teaches that, with respect to the wave shaped patterns of the invention, the number of antinodes on the convex side or the concave side (i.e., on either the top or bottom of the cross-section) is at least 4 but not more than 30, and that the wave shaped pattern on a 
In the examiner’s view, the rejection does not rely on changing the shape of the nodes and antinodes from a "sickle" (scalloped) profile to a "sine" profile.  August teaches fibers having a wave shaped pattern, which in embodiments may be a sine wave shaped pattern or a sickle shaped pattern ([0022]-[0023] and claim 15).  The examiner notes that Auguste simply describes the fiber of Fig. 6 as having a curved cross-section with a wave shaped pattern ([0057]).  Auguste also describes the features of the invention (e.g. antinodes on the convex side and concave side of the cross-section) as being applicable broadly to a wave shaped pattern ([0024]-[0026]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789            

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789